[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiffs here allege that as tenants of the defendants CT Page 4418 and because of the defendant's actions, they suffered harassment, breach of a warranty of habitability, negligent maintenance of the premises and oppressive, unscrupulous behavior leading to substantial injury and damage. The plaintiffs have not proven these allegations and the court accordingly finds the issues in the plaintiffs' complaint for the defendants. The court heard testimony, considered the exhibits and went to the premises with the parties. There the court observed a large wood burning stove in the cellar capable of heating the first floor of the premises.
The defendants have counterclaimed for rent withheld by the plaintiffs and for damage to the premises. The parties had been in the housing court previous to this suit where the defendants sought and did receive a judgment of possession and where the defendants did not sue for unpaid rent or damages. The court here finds the defendants' proof on the counterclaim unpersuasive and accordingly, finds the issues for the plaintiffs on the counterclaim.
Judgment may enter for the defendants on the complaint and for the plaintiffs on the counterclaim.
McDONALD, J.